Citation Nr: 0531134	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for migraine 
headaches, prior to July 7, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
migraine headaches, since July 7, 2003.

3.  Entitlement to service connection for residual scarring, 
left hand.

4.  Entitlement to service connection for tinea manum and 
tinea pedis, claimed as blisters of the hands and feet, due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

5.  Entitlement to service connection for gastroenteritis, 
claimed as diarrhea, due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years and 
retired in June 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

As a procedural matter, the Board notes that the veteran was 
granted service connection for headaches on a secondary basis 
by rating decision dated in July 2002 and a noncompensable 
rating was assigned.  The veteran disagreed with the 
disability rating.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

By rating decision dated in October 2004, the RO increased 
the veteran's disability rating to 10 percent effective to 
July 2003.  However, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of the 
appropriate rating both prior to and after July 2003 remains 
in appellate status. 


FINDINGS OF FACT

1.  Prior to July 2003, the veteran's headaches were 
manifested by subjective complaints of headaches twice per 
year.

2.  Since July 2003, the veteran's headaches have been 
manifested by subjective complaints of severe headaches once 
every two months.

3.  The medical evidence fails to establish that the veteran 
has a current diagnosis of residual scarring, left hand.

4.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic skin 
disorder.

5.  The veteran's current skin disorder has been variously 
diagnosed as tinea manum and tinea pedis, dermatitis, and 
eczema.

6.  The evidence does not establish a relationship between 
the veteran's skin disorders and an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

7.  The medical evidence does not show a nexus between the 
veteran's military service and the veteran's current skin 
disorders.

8.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic 
gastrointestinal disorder.

9.  The veteran's current gastrointestinal complaints have 
been diagnosed as gastroenteritis.

10.  The evidence does not establish a relationship between 
gastroenteritis and an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

11.  The medical evidence does not show a nexus between the 
veteran's military service and gastroenteritis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraine 
headaches, prior to July 7, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 
(2005).

2.  The criteria for a rating in excess of 10 percent for 
migraine headaches, since July 7, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 
(2005).

3.  Residual scarring, left hand, was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Tinea manum and tinea pedis, claimed as blisters of the 
hands and feet, are not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War; nor are they shown to be 
incurred in or aggravated by military duty.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

5.  Gastroenteritis, claimed as diarrhea, is not shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War; nor is it 
shown to be incurred in or aggravated by military duty.  38 
U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Higher Ratings for Migraine Headaches

In order for the veteran to receive higher ratings for 
migraine headaches, the medical evidence must show:

*	very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability (50 
percent);
*	characteristic prostrating attacks 
occurring on an average once a month 
over the last several months (30 
percent); 
*	characteristic prostrating attacks 
averaging one in 2 months over last 
several months (10 percent); or,
*	with less frequent attacks (0 
percent).

In this case, the medical evidence and the veteran's own 
statements support a noncompensable rating, but no more, 
prior to July 7, 2003, and a 10 percent rating, but no more, 
since July 7, 2003.  Specifically, in a March 2002 VA general 
medical examination, the veteran related that he experienced 
headaches twice a year.  The diagnosis was tension headaches 
related to hypertension.  This evidence is consistent with a 
noncompensable rating, as it indicates that the veteran was 
having less than one headache every two months.

Next, in a July 2003 statement, the veteran estimated that he 
experienced headaches once every two months.  Similarly, in a 
February 2004 statement, he acknowledged that he would 
experience two headaches in one month and then have none for 
three months.  He estimated that he had an average of one 
headache every two months.  He reported that he was taking 
medication for migraine headaches.

In an August 2004 VA neurological examination, the veteran 
related that he had headaches once every two months.  He 
reported that he had lost six days of work during the 
previous year to headaches.  This is consistent with an 
average of one headache every two months.  

Based on the above evidence, the Board finds that a 
noncompensable rating, but no more, is warranted prior to 
July 7, 2002, and a 10 percent disability rating, but no 
more, is warranted since July 7, 2002.  

As noted, the veteran initially related infrequent headaches 
(two per year) and has more recently and fairly consistently 
reported headaches at a level of an average of one every two 
months.  While they have been described as severe in nature, 
the headaches do not rise to the frequency level necessary 
for higher ratings during the relevant time frames.  For that 
reason, the claims for higher ratings are denied.

II.  Entitlement to Service Connection for Residual Scarring, 
Left Hand

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran contends, in essence, that he cut his left hand 
on a field exercise and was treated with a butterfly band aid 
by a medic.  He asserts a claim for residual scarring of the 
left hand.  However, the medical evidence does not show a 
scar of the left hand at this time.

Specifically, service medical records are negative for 
complaints of, treatment for, or diagnosis related to an 
injury to the left hand.  This would not be unexpected as the 
veteran indicated that his cut was treated in the field.  
Nonetheless, military examinations dated in October 1974, 
February 1984, March 1987, and January 1993, show a normal 
clinical evaluation of the veteran's skin.  Similarly, the 
January 1995 retirement examination showed a normal 
evaluation of the skin.  There was no notation regarding a 
left hand scar.  Moreover, a summary of the veteran's medical 
problems did not include residual scarring.

In April 2001, the veteran filed claims for, among other 
things, a scar on his left hand.  In a March 2002 VA 
examination, he complained of blisters of his hands and feet, 
beginning in 1994.  After a physical examination, the final 
diagnoses included mild tinea manum bilateral hands, mild to 
moderate tinea pedis bilateral feet (separately considered in 
this decision), but there was no indication of a scar on the 
left hand.  In a March 2002 VA general medical examination, 
an examination of the veteran's hands showed no blisters.  
Again, there was no mention made of residual scarring.

By the veteran's own characterization of the injury, it does 
not appear that he required stitches or any follow-up 
treatment other than cleaning and a band aid to the area.  
Given the apparent relative minor nature of the incident, and 
as there is no current diagnosis of residual scarring of the 
left hand or any symptoms reasonably attributed thereto, the 
claim is denied.

III.  Entitlement to Service Connection Based on Undiagnosed 
Illness

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code.  That statute, codified at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2006, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic 
multisymptom illness" to mean "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  

As yet, VA has not identified any illness other than the 
three identified in § 202(a) as a "medically unexplained 
chronic multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):  an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

A.  Tinea Manum and Tinea Pedis, Claimed as Blisters of Hands 
and Feet

Service medical records are negative for complaints of, 
treatment for, or diagnosis related to a chronic skin 
disorder.  Military examinations dated in October 1974, 
February 1984, March 1987, and January 1993, show a normal 
clinical evaluation of the veteran's extremities, feet, and 
skin.

Similarly, the January 1995 retirement examination showed 
normal hands, feet, and skin.  There was no notation 
regarding a skin disorder of any kind.  Moreover, a summary 
of the veteran's medical problems did not include a skin 
disorder.  In a July 1995 Persian Gulf War examination, there 
were no complaints related to a skin disorder.  

In July 1998, the veteran reported, among other things, small 
blisters on his hands with burning and redness.  The 
diagnosis was dermatitis.  In April 1999, he complained of a 
two-week history of rash to both hands with open sores and 
redness.  The diagnosis was atopic eczema.  In August 2000, 
he was diagnosed with dermatophytosis of the left lower leg, 
above the ankle.

In April 2001, the veteran filed multiple claims, including, 
among other things, blisters on his hands and feet, and 
asserted that they were related to service in the Persian 
Gulf.  In July 2001, he was diagnosed with questionable 
neurodermatitis of both hands.  In October 2001, he was 
diagnosed with tinea pedis and tinea manum.

In a March 2002 VA examination, the veteran complained of 
blisters of his hands and feet, beginning in 1994.  He 
indicated that he would remove the blisters and the condition 
would resolve.  He stated that he saw a military physician 
but there was no diagnosis made.  He had been seen by a 
dermatologist at VA in October 2001 who diagnosed him with 
tinea manum and tinea pedis.  He denied itching, pain, or 
redness.  After a physical examination, the final diagnoses 
included mild tinea manum bilateral hands, mild to moderate 
tinea pedis bilateral feet.

As Undiagnosed Illness Due to Persian Gulf War Service

With respect to the claim based on service in the Persian 
Gulf, the Board finds that the veteran's skin symptomatology 
has not resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, the medical records 
reflect on-going diagnoses of tinea manum and tinea pedis.  
He has also been diagnosed with dermatitis, atopic eczema, 
and neurodermatitis.

The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for a skin disorder 
due to an undiagnosed illness is precluded under this 
regulation.  Since there is, of record, medical evidence 
attributing the veteran's skin complaints to various 
clinically-diagnosed disorders, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 are 
not satisfied and the claim is denied.  

Service Connection on Direct Basis

Next, the Board finds that the evidence does not support the 
veteran's claim on a direct basis.  As noted above, service 
medical records are negative for complaints of, treatment 
for, or diagnosis of a skin disorder of any kind, and the 
retirement physical showed no chronic skin disorder.

Next, post-service medical records fail to show treatment for 
a skin disorder for several years after military discharge.  
He was first treated for dermatitis in 1998, three years 
after military discharge.  The Board finds that the multi-
year gap between separation from service and first indication 
of a skin disorder fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to direct service connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's various 
skin disorders to active military service, despite his 
contentions to the contrary.    

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for a skin disorder, currently 
diagnosed as tinea manum and tinea pedis.

B.  Gastroenteritis, Claimed as Diarrhea

Service medical records show that the veteran sought 
treatment on several occasions throughout his 20 year 
military career for gastrointestinal complaints.  
Specifically, in August 1977 he was treated for bacteria 
gastroenteritis.  In October 1982, he was diagnosed with a 
three day history of viral enteritis.  In 1987, he was 
hospitalized for two days with acute gastroenteritis.  He was 
diagnosed with viral gastroenteritis in August 1990 
associated with chills and fever, and with acute 
gastroenteritis in October 1991.

Nonetheless, military examinations dated in October 1974, 
February 1984, March 1987, and January 1993, reflected a 
normal clinical evaluation of the veteran's abdomen.  
Similarly, the January 1995 retirement examination showed a 
normal abdominal assessment.  There was no notation regarding 
chronic gastrointestinal complaints.  Moreover, a summary of 
the veteran's medical problems did not include a chronic 
gastrointestinal disorder.  Therefore, the Board finds that 
there is no evidence of a chronic gastrointestinal disorder 
during military service.

Shortly after his 1995 discharge, the veteran filed claims 
for multiple medical disorders, including, among other 
things, hypertension, right ankle, right ear laceration, 
right inguinal hernia, lumbar strain, astigmatism, left 
elbow, left shoulder, left knee, right foot, right sciatic 
nerve, and blood poisoning.  In a July 1995 Persian Gulf War 
examination, there were no complaints of, treatment for, or 
diagnosis related to a chronic gastrointestinal disorder.  
This evidence suggests to the Board that the veteran was 
having no gastrointestinal problems shortly after discharge.

In January 2000, the veteran was treated for constipation 
with Metamucil.  In April 2001, he filed multiple additional 
claims, including, among other things, headaches, blisters on 
his hands and feet, a scar on his left hand, and diarrhea.

In a March 2002 VA examination, the veteran reported, among 
other things, that he experienced episodes of severe diarrhea 
in 1992 during the Persian Gulf War that required 
hospitalization and intravenous hydration.  He noted episodes 
of acute diarrhea two to three times per year, lasting for 
one day, and resolving spontaneously.  He related that the 
last episode took place in November 2001.  He associated the 
episodes with eating greasy food.  He denied hematemesis, 
melena, nausea, or vomiting associated with the episodes.  
After a physical examination, the diagnoses included acute 
episodes of gastroenteritis with secondary diarrhea.

In a September 2003 VA examination, the veteran again related 
stomach problems in 1992 requiring hospitalization for 
intravenous hydration.  He indicated that a military work-up 
never found an etiology for his gastroenteritis.  He reported 
episodes of diarrhea three to four times per year, related to 
eating fatty foods.  And he also avoided milk products 
because they upset his stomach.  He reported his last episode 
two months previously.  

After a physical examination, the examiner diagnosed 
"episodic functional diarrhea due to fatty food intolerance 
and most likely to lactose intolerance."  The examiner 
stated that he could not render an opinion related to the 
condition because he did not have the claims file for review 
but stressed that:

the only thing that I can say is that 
this veteran's diarrhea is not chronic, 
only episodic and it is mostly due to 
fatty foods and most likely to lactose 
intolerance.

In a November 2003 follow-up VA digestive opinion, undertaken 
by the same physician, the examiner noted that he had 
extensively reviewed the claims file.  He opined that the 
"veteran's episodic gastroenteritis is less likely than not 
secondary to the episode of acute gastroenteritis that he 
suffered in 1991 when he was in active duty and 1992 when he 
was in the Persian Gulf."  

The examiner emphasized that the veteran's episode in 1991 
was prior to his going to the Persian Gulf and resolved with 
conservative treatment.  The examiner saw no evidence of 
diarrhea at the time the veteran was hospitalized in 1992 for 
dehydration but nonetheless pointed out that the veteran 
denied gastrointestinal problems in 1992 and again in 1995 at 
his retirement.  

The examiner also related that the veteran's episodes of 
diarrhea as secondary to episodes of viral gastroenteritis 
"that usually is normal to have diarrhea during a year 
sometimes."  He concluded "it is less likely than not that 
this veteran's episodic diarrhea is secondary to the episode 
of acute gastroenteritis that he had when he was in active 
duty."

As Undiagnosed Illness Due to Persian Gulf War Service

With respect to the claim based on service in the Persian 
Gulf, the Board finds that the veteran's gastrointestinal 
symptomatology has not resulted in a disability which can be 
said to be "undiagnosed."  To the contrary, the medical 
records reflect an on-going diagnosis of gastroenteritis.

As noted previously, the provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses; therefore, service connection 
for a gastrointestinal disorder due to an undiagnosed illness 
is precluded under this regulation.  Since there is, of 
record, medical evidence attributing the veteran's 
gastrointestinal complaints to a clinically-diagnosed 
disorder, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 are not satisfied and the 
claim is denied.  

Service Connection on Direct Basis

Next, the Board finds that the evidence does not support the 
veteran's claim on a direct basis.  While the veteran 
experienced an occasional episode of gastroenteritis while on 
active duty, they were generally characterized as "acute" 
and seemingly resolved without chronic residuals as evidenced 
by the absence of further follow-up and a normal service 
retirement examination.  

Further, service connection may be granted when all the 
evidence establishes a medical nexus between military service 
and current complaints.  In this case, the Board finds that 
the medical evidence does not attribute the veteran's 
gastroenteritis to active military service, despite his 
contentions to the contrary.  

In point of fact, the VA examiner who directly addressed the 
issue concluded that: (i) the veteran's diarrhea was 
episodic, not chronic; (ii) that it was due to fatty foods 
and lactose intolerance; (iii) that the current episodes were 
not related to the in-service episodes; (iv) that it was 
"normal" to have occasional bouts of diarrhea sometimes; 
and, (v) that it was less likely than not that the veteran's 
episodic diarrhea was due to acute gastroenteritis during 
military service.  It is reasonable to conclude that this 
opinion does not support a claim of direct service 
connection.

The Board has considered the veteran's assertion that he 
developed chronic skin and gastrointestinal disorders as a 
result of military duty.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no findings 
indicative of chronic skin and gastrointestinal disorders 
during active duty.  He lacks the medical expertise to offer 
an opinion as to the diagnosis of current pathology, as well 
as to medical causation of any current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, direct 
service connection is not warranted for chronic skin and 
gastrointestinal disorders.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002, prior to the initial adjudication of his 
claims.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The January 2002 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the June 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 2003, 
November 2003, December 2003, and August 2004.  

The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a compensable rating for 
migraine headaches, prior to July 7, 2003, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for migraine headaches, since July 7, 2003, is denied.

The claim for entitlement to service connection for residual 
scarring, left hand, is denied.

The claim for entitlement to service connection for tinea 
manum and tinea pedis, claimed as blisters of the hands and 
feet, is denied.

The claim for entitlement to service connection for 
gastroenteritis, claimed as diarrhea, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


